Citation Nr: 1823559	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic dry eyes.  

2.  Entitlement to an effective date prior to March 23, 2012, for the award of a 70 percent rating for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to October 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and October 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2016, the Veteran and his spouse, in Cheyenne, Wyoming, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 


FINDINGS OF FACT

1.  At the December 2016 Board hearing, before promulgation of a decision on the appeal, the Veteran withdrew his appeal for service connection for chronic dry eyes.  

2.  An October 26, 2011, rating decision granted service connection for PTSD and assigned a 30 percent rating, effective October 31, 2010; a timely notice of disagreement (NOD) was not filed, and no new and material evidence was received within the appeal period.

3.  A request for an increased rating for PTSD was received on March 23, 2012.  

4.  An October 2012 rating decision granted a 70 percent evaluation for PTSD, effective March 23, 2012.  

5.  A factually ascertainable increase in disability was not shown to have occurred within one year prior to March 23, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement service connection for chronic dry eyes have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an effective date prior to March 23, 2012, for a 70 percent rating for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

On the record at the December 2016 Board hearing, the Veteran withdrew his appeal for service connection for chronic dry eyes in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of service connection for chronic dry eyes and the appeal for this issue is dismissed.  See 38 C.F.R. § 20.202.


II.  Duties to Notify and Assist

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

III.  Earlier Effective Date

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

For claims for an increase in a service connected disability, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  

The Veteran contends that he is entitled to an effective date prior to March 23, 2012, for the grant of a 70 percent rating for an acquired psychiatric disorder.  

An October 26, 2011, rating decision granted service connection for PTSD and assigned a 30 percent rating, effective October 31, 2010.  On March 23, 2012, VA received a Supplemental Claim for Compensation in which the Veteran requested an increased rating for PTSD.  An October 2012 rating decision granted a 70 percent evaluation for PTSD, effective March 23, 2012, the date VA received the request for an increased rating.  

Effective March 24, 2015, NODs are required to be filed on standard forms, thus eliminating constructive receipt of NODs and informal NODs.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2012); see also Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  

As the Veteran did not express disagreement with or a desire to contest the October 2011 rating decision, the Board finds that the March 23, 2012, supplemental claim constitutes a claim for an increased rating, and not as an NOD or request to reconsider the 30 percent evaluation assigned in the October 2011 rating decision.  See 38 C.F.R. § 20.201.  The Board's conclusion is bolstered by the fact that in November 2011 and on March 23, 2012 (the same day VA received the increased rating claim), VA received statements from the Veteran indicating his disagreement with the October 2011 rating decision's denial of service connection for seven claimed disabilities; no reference is made to the rating assigned for PTSD.  

The Veteran's attorney argues that the October 2011 rating decision is not a final decision because new and material evidence was received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2017); Mitchell v. McDonald, 27 Vet. App. 431, 439 (2015).  Specifically, he points to a September 2012 VA examination in support of this contention.  However, the reliance on 38 C.F.R. § 3.156(b) and Mitchell is misplaced, as the September 2012 VA examination is not material as to the severity of the Veteran's psychiatric disorder prior to October 26, 2011, the date the rating decision was issued.  The Board has not found any other evidence received within one year of the October 2011 rating decision which is new and material as to the 30 percent rating assigned for PTSD.  

In light of the foregoing, the Board finds that the Veteran did not file a timely NOD and no new and material evidence was received within the appeal period; therefore, the October 26, 2011, decision became final.  See 38 U.S.C. § 7105 (2006); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2011).  The Board acknowledges that if an increase in disability occurred within one year prior to the claim for an increased rating, the increase is effective as of the date the increase was factually ascertainable.  See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  However, as the October 26, 2011, rating decision is final, the Board does not have jurisdiction to readjudicate any period encompassed by that decision.  In other words, as a matter of law, the earliest potential effective date for the 70 percent evaluation for the acquired psychiatric disorder is October 27, 2011, or the date following the issuance of the October 26, 2011, decision.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  

After reviewing the record, the Board finds that an earlier effective date for the grant of a 70 percent disability rating for an acquired psychiatric disorder is not warranted.  In this regard, there is no communication between October 26, 2011, and March 23, 2012, which might be construed as a claim for an increased rating for an acquired psychiatric disorder.  

Furthermore, the Board finds that the record does not establish that it was factually ascertainable that the Veteran's psychiatric symptoms warranted a higher rating within one year prior to March 23, 2012.  In this regard, the Veteran's treatment records do not reveal any increase in severity prior to his March 23, 2012, claim for an increased rating.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The United States Court of Appeals for Veterans Claims (Court) has observed that the listed symptoms are examples of the type and degree of the manifestations of a mental disability required for a given disability rating, and that "the presence of all, most, or even some, of the enumerated symptoms" is not required to support a disability rating.  Mauerhan, 16 Vet. App. at 442.  Accordingly, it is not sufficient for the Board to simply match the symptoms listed in the rating criteria against those exhibited by a veteran.  Rather, "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Under the General Rating Formula, the criteria for a 30 percent rating are as follows:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017).  

The criteria for a 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The criteria for a 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, own name.  Id.

Treatment records in June 2011, August 2011, and January 2012 note symptoms such as depressed mood, sleep impairment, anxiety, irritability, hypervigilance, mildly restricted affect, social isolation, and problems with concentration.  A June 2011 mental status examination revealed the following:  oriented to name, date, location, and situation; no psychomotor abnormalities; speech normal in rate, tone, and volume; thought processes were linear and goal-directed; no indication of psychosis or delusions; no imminent danger to self or others; and fair judgment and insight.  In August 2011, the Veteran reported that he was living with his fiancé and they had a good relationship.  04/07/2012, CAPRI.  

The Board has engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's psychiatric disability, but finds that his mental health symptoms do not warrant a higher rating within one year prior to March 23, 2012.  In fact, the Veteran's symptoms of depressed mood, anxiety, suspiciousness, and chronic sleep impairment are specifically contemplated under the rating criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.130.  In finding that the weight of the competent evidence does not support occupational and social impairment with reduced reliability and productivity within one year prior to March 23, 2012, the Board has also considered as a factor that the evidence does not demonstrate such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking during the relevant time period.  See id.  

Accordingly, an effective date prior to March 23, 2012, for a 70 percent disability rating for the service-connected acquired psychiatric disorder is not warranted.  


ORDER

The appeal regarding entitlement to service connection for chronic dry eyes is dismissed.

An effective date prior to March 23, 2012, for the grant of a 70 percent disability rating for an acquired psychiatric disorder is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


